Fourth Court of Appeals
                                San Antonio, Texas
                                     August 18, 2020

                                   No. 04-19-00332-CV

     Lee B.WHEELER, Trustee of the L&P Children's Trust and Nancy Wheeler Plumlee,
                                     Appellants

                                            v.

                   SAN MIGUEL ELECTRIC COOPERATIVE, INC.,
                                  Appellee


               From the 36th Judicial District Court, McMullen County, Texas
                             Trial Court No. M-17-0027-CV-A
                      Honorable Starr Boldrick Bauer, Judge Presiding


                                      ORDER

Sitting:      Sandee Bryan Marion, Chief Justice
              Patricia O. Alvarez, Justice
              Liza A. Rodriguez, Justice


       The panel has considered Appellants’ motion for rehearing; the motion is DENIED. See
TEX. R. APP. P. 49.3.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of August, 2020.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court